Citation Nr: 1110275	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  09-24 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for hearing loss of the right ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel



INTRODUCTION

The Veteran, who is the Appellant, had active service from February 1960 to February 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted service connection for hearing loss of the left ear and denied service connection for hearing loss of the right ear.

The claim seeking service connection for tinnitus, as secondary to service-connected hearing loss of the left ear, has been raised by the record (see February 2011 Informal Hearing Presentation), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran was exposed to loud noises in service.

2.  The Veteran does not have hearing loss of the right ear to a disabling degree for VA disability compensation purposes.  


CONCLUSION OF LAW

The criteria for service connection for hearing loss of the right ear have not been met.  38 U.S.C.A. §§ 1112, 1131, 1137, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6(a), 3.303, 3.307, 3.309, 3.385 (2010). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that the VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  

The United States Court of Appeals for Veterans Claims (Court) held in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; 
(2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  This notice must also inform the Veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

A January 2009 VCAA notice substantially satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this letter, the RO informed the Veteran about the information and evidence not of record that was necessary to substantiate his claims; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information required by Dingess.  The Board finds the duty to notify the Veteran in this case is satisfied.

The Board also finds that all necessary assistance has been provided to the Veteran.  The evidence of record indicates that the VA acquired the Veteran's service treatment records, and searched for but found no VA treatment reports that pertained to hearing loss.  The Veteran did not identify any private sources of medical treatment nor did he identify any particular VA treatment for hearing loss.  

In fulfilling the duty to assist, the Veteran was provided with a VA audiological examination in January 2009 that was thorough and productive of medical findings regarding the nature and etiology of the claim for service connection for hearing loss.  VA has satisfied its duty to assist.

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection for Right Ear Hearing Loss

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires competent evidence showing: 
(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

38 C.F.R. § 3.385 defines impaired hearing as a disability for VA purposes when the hearing thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 

Sensorineural hearing loss may be presumed to have been incurred in service if shown to have manifested to a compensable degree within one year after the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In this case, the Veteran alleges that he was exposed to excessive noise levels in service when performing assigned duties, which included small arms fire, cannons, helicopters and trucks.  The Veteran has not reported that he engaged in combat, nor does his DD Form 214 indicate any awards or decorations for combat.   

After a review of all the evidence, lay and medical, the Board finds that the Veteran was exposed to loud noises in service.  The Veteran's enlisted occupational specialty was that of a rifleman. 

The service treatment records indicate that Veteran's hearing was tested at induction in 1960 and at separation in 1964; however, apparently only whisper tests were conducted.  In such cases where audiological measures of hearing loss in service do not demonstrate any measurable loss of hearing in service, the United States Court of Appeals for Veterans Claims (Court), in interpreting 38 C.F.R. 
§ 3.385, has held that "the regulation does not in and of itself rule out an award of service connection due to the absence of results of an in-service audiometric examination capable of being compared with the regulatory pure tone and speech recognition criteria . . . Therefore, the provisions of 38 C.F.R. § 3.385 do not serve as a bar to service connection."  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

In a case such as this one where acoustic trauma has been demonstrated, the Veteran does not have to establish hearing loss to a disabling degree during service or within one year of service, and does not have to show treatment for hearing loss during service.  The laws and regulations do not strictly require in-service complaint of, or treatment for, hearing loss in order to establish service connection.  Even if "disabling" loss (that meets the requirements of 38 C.F.R. § 3.385) is not demonstrated at service separation, service connection for a current hearing disability may still be established by evidence that a current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The Court has held that a veteran may establish the required nexus between his current hearing loss disability and his term of military service if he can show that his hearing loss disability resulted from acoustic trauma.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).

After a complete review of the evidence, the Board finds that the Veteran does not have hearing loss of the right ear to a disabling degree for VA disability compensation purposes, as required by 38 C.F.R. § 3.385.  The evidence does not show that the Veteran's hearing loss of the right ear (impairment), for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, is 40 decibels or more; or that the thresholds for at least three of these frequencies are 26 decibels; or that the speech recognition score for the right ear using the Maryland CNC Test is less than 94 percent.  Therefore, the claim is denied.

The evidence in this case includes his service treatment records, which include no complaints or requests for treatment pertaining to the right ear.  Again, the enlistment and separation Reports of Medical Examination note only whisper tests that indicated his hearing was 15/15.    

The Veteran did not disclose any private treatment for right ear hearing loss, and the RO found no VA treatment reports pertaining to right ear hearing loss.

In January 2009 the Veteran was afforded a VA audiological examination.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
15
20







Speech audiometric testing revealed speech recognition ability of 100 percent in the right ear.  

The VA examiner concluded that right ear hearing was within normal limits through 6000 Hertz with mild hearing loss at 8000 Hertz.  The examiner found the right ear hearing loss to be non-disabling.

The January 2009 VA audiology examination report found normal hearing in the right ear and that hearing loss "disability" for VA purposes (38 C.F.R. § 3.385) was not shown.  As there are no audio testing results to the contrary, a preponderance of the evidence is against the claim for service connection for right ear hearing loss, and the claim for service connection for right ear hearing loss must be denied.  

The Board need not reach questions of chronic symptoms in service and continuity of symptoms after service separation, as the basis for denial of the Veteran's appeal is no current right ear hearing loss disability that meets the standards of 38 C.F.R. § 3.385.  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for hearing loss of the right ear, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for hearing loss of the right ear is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


